DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
 Response to Amendment
Amendment filed on 05/12/0221 has been entered. As indicated by the amendment: Claims 1 and 5 are currently amended. Claim 2 is cancelled. Thus Claims 1 and 3 - 8 are pending. Applicant’s Remarks/Arguments are fully considered (see “Response to Arguments” section) and the following Non-Final Rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1  and  3 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, these claims are amended to recite “…protection optical member is inclined/ inclining … protection optical member/ at an angle equal to or greater than 0.5 degree and equal to or less than 1.0 degree… to provide a corresponding attachment accuracy…" and it is not clear to what “the attachment accuracy” is corresponding. An attachment accuracy corresponding to an inclination measurement? Or an attachment accuracy corresponding to a required protection level of spatter? Or something else. This renders the claims indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 5 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urashima et al. (US 2012/0285936 A1), here in after called Urashima, in view of Schwarz et al. (US 2020/0038993 A1 with a foreign priority date of 02/13/2017), here in after called Schwarz in further view of Hertzberg (US 2007/0102404 A1) and herein after called Hertzberg. 
Regarding claim 1 Urashima discloses a laser-welding apparatus (100), comprising: a laser output section (107) that emits a laser beam (107a) toward a weld part of a welding target member (101) ; an optical interferometer (105) that measures a weld penetration depth (014a) of the weld part (102) based on interference which occurs due to an optical path difference between a measurement beam and a reference beam (the optical interferometer 105 has a structure for measuring a difference between a reference optical path length, which is the optical path length of the reference beam 113 b, and the optical path length of the object beam 113a( aka measurement beam), (0064)), the measurement beam having been emitted to the weld part while being coaxially overlapped with the laser beam and then reflected by the weld part (the laser beam 107 a and the object beam 113 a are combined into a coaxial beam of light by the first beam splitter 106 and then the coaxial beam is directed to the welded part 102, (0045);
Urashima does not explicitly teach at least one protection optical member disposed on an optical path between the welding target member and the laser output section while being inclined with respect to a plane perpendicular to an optical axis of the measurement beam; wherein the at least one protection optical member is inclined at an angle equal to or greater than 0.5 degree and equal to or less than 1.0 degree with respect to the plane perpendicular to the optical axis of the measurement beam.
However, Schwarz  that teaches a laser machining head with integrated device for identifying joining positions of workpieces, (FIG.4), also teaches that at least one protection optical member (a protective glass 13, FIG.4) disposed on an optical path between the welding target member and the laser output section (disposed on laser beam path 10 between the focusing lens 12  and laser radiation region of  the workpiece surface 14 (0056, FIG.4)) while being inclined with respect to a plane perpendicular to an optical axis of the measurement beam to provide a corresponding attachment accuracy (the protective glass 13 is preferably installed with a tilt angle a few degrees, e.g., 4 degrees, with respect to the plane  perpendicular to the laser beam path 10 so that the back-reflection does not directly hit the camera 16 interfering with the camera and reducing the contrast, a corresponding high –contrast imaging by camera 16 is provides as result (0070, FIG.4)).
The advantage of a protection optical member (a protective glass (13)) being inclined with respect to a plane perpendicular to the laser beam path 10 is to prevent the back-reflection from interfering with laser beam source directly hitting the camera 16 and reducing  the contrast and as a result  providing a corresponding high–contrast imaging by camera 16 (0070).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the laser welding apparatus disclosed by Urashima to include a protective glass in order to prevent the laser beam source from a reflected interference that would alter focusing of the laser beam during the laser welding process.
Urashima in view Schwarz still does not explicitly suggest a preferable inclination angle of the protection optical member to be equal to or greater than 0.5 degree and equal to or less than 1.0 degree.
However, Hertzberg that teaches an apparatus for generating a rotating laser beam allowing accurate and fast circular machining and/or welding (0001), also teaches a protective window (30) that is oriented substantially perpendicular to the central rays of the laser beam (033, FIG.3), the protective window 30 is oriented at a zero degree to the plane perpendicular to the central beam axis X1 (see FIG.3). Schwarz also discloses the protective glass 13 is preferably installed with a tilt angle a few degrees, e.g., 4 degrees, with respect to the plane perpendicular to the laser beam path 10 (0070, FIG.4). 
Therefore, one of ordinary skill in the art apprised of the protective window oriented at zero degrees to the plane perpendicular to the central beam path of Hertzberg and the protective glass 13 installed with a tilt angle a few degrees, e.g., 4 degrees, with respect to the plane perpendicular to the laser beam path 10 of Schwarz (a tilt angle of a protective glass between zero and 4 degrees) would find it reasonable to achieve a smaller angle of inclination of the protection optical member that is within the range 0.5 to 1.0 degrees , as it would result in 
Regarding claim 5, Urashima discloses a laser-welding method (0008), comprising: emitting a laser beam and a measurement beam having a wavelength different from that of the laser beam to a weld part of a welding target member (coaxially emitting, to a welded part, the laser beam and an object beam having a different wavelength from the laser beam such that the object beam has a spot diameter larger than the spot diameter of the laser beam on the welded part, (0008)) while the laser beam and the measurement beam are coaxially overlapped with each other by a beam splitter (beam splitter 106 concentrically and coaxially superimposes the laser beam 107a and an object beam 113a, (0022)); and measuring a weld penetration depth of the weld part based on interference which occurs due to an optical path difference between the measurement beam reflected by the weld part, and a reference beam (generating an electric signal by means of an optical interferometer based on the object beam reflected on the welded part; measuring a penetration depth of the welded part based on the generated electric signal, (0008)).
Urashima does not explicitly teach that when the laser beam is emitted toward the welding target member via a protection optical member, the protection optical member is in a state of being inclined with respect to a plane perpendicular to an optical axis of the measurement beam; and inclining the at least one protection optical member at an angle equal to or greater than 0.5 degree and equal to or less than 1.0 degree with respect to the plane perpendicular to the optical axis of the measurement beam to provide a corresponding attachment accuracy, and wherein a reflection beam to the beam splitter is shifted by the at least one protection optical member.
However, Schwarz  that teaches a laser machining head with integrated device for identifying joining positions of workpieces, (FIG.4), also teaches that when the laser beam is (when the laser beam from the machining head is guided through  laser beam path 10 , the protective glass13 is disposed tilted between the focusing lens 12  and laser radiation region of  the workpiece surface 14 (0056, FIG.4) and inclining the at least one protection optical member with respect to the plane perpendicular to the optical axis of the measurement beam to provide a corresponding attachment accuracy and wherein a reflection beam to the beam splitter is shifted by the at least one protection optical member (the protective glass 13 is preferably installed with a tilt angle a few degrees, e.g., 4 degrees, with respect to the plane  perpendicular to the laser beam path 10 so that the back-reflection does not directly hit the camera 16 interfering with the camera and reducing the contrast, a corresponding high –contrast imaging by camera 16 is provides as result (0070, FIG.4)).
The advantage of a protection optical member (a protective glass (13)) being inclined with respect to a plane perpendicular to the laser beam path 10 is to prevent the back-reflection from interfering with laser beam source directly hitting the camera 16 and reducing  the contrast and as a result  providing a corresponding high–contrast imaging by camera 16 (0070).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the laser welding apparatus disclosed by Urashima to include a protective glass in order to prevent the laser beam source from a reflected interference that would alter focusing of the laser beam during the laser welding process.
Urashima in view Schwarz still does not explicitly suggest inclining the at least one protection optical member to be equal to or greater than 0.5 degree and equal to or less than 1.0 degree.
However, Hertzberg that teaches an apparatus for generating a rotating laser beam allowing accurate and fast circular machining and/or welding (0001), also teaches a protective window (30) that is oriented substantially perpendicular to the central rays of the laser beam  the protective glass 13 is preferably installed with a tilt angle a few degrees, e.g., 4 degrees, with respect to the plane perpendicular to the laser beam path 10 (0070, FIG.4).
Therefore, one  of ordinary skill in the art apprised of the  protective window oriented at zero degrees to the plane perpendicular to the central beam path of  Hertzberg and the protective glass 13  installed with a tilt angle a few degrees, e.g., 4 degrees, with respect to the plane perpendicular to the laser beam path 10 of Schwarz  (a tilt angle of a protective glass between zero and 4 degrees) would be motivated  to achieve such a small range of inclination angle of the protective glass  and even more a preferable smaller angle of 0.5 to 1.0 degrees as it would result in the minimization of unwanted interfering signal to the laser source. “Where the general conditions of a claim are disclosed in the prior arts, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP2144.05-II-A and MPEP 2144.05-II-B.
Regarding claim 6, Urashima in view of Schwarz in further view of Hertzberg teaches the laser-welding apparatus according to claim 1, further comprising: a beam splitter that coaxially overlaps the measurement beam with the laser beam (beam splitter 106 concentrically and coaxially superimposes the laser beam 107 a and an object beam 113 a, Urashima (0022)), wherein a reflection beam to the beam splitter is shifted by the at least one protection optical member (the object beam 113 a reflected at the bottom of the keyhole is incident on the optical interferometer 105 through the first beam splitter 106, Urashima (0022)).
Regarding claim 7, Urashima in view of Moser teaches the laser-welding apparatus according to claim 1, wherein the laser output section is a wavelength scanning type beam source and an external resonator-type beam source (the laser output section directed to the weld part is a coaxial beam combined from a wavelength-scanning beam source 113 and a laser beam 107 a oscillated (resonated) from the laser oscillator 107(resonator), Urashima (0032)).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urashima in view of Schwarz in further view of Hertzberg and Baer et al. (US 4, 665, 529 A) and here in after called Baer.
Regarding claim 8, Urashima in view of Schwarz in further view of Hertzberg teaches the laser-welding apparatus according to claim 6, wherein, the protection optical member being disposed at the bottom of the laser welding head (the protective glass 32 is disposed at the bottom of the welding head, Schwarz  (FIG. 4)).
Urashima in view of Schwarz in further view of Hertzberg is silent about the size of a laser welding head having the beam splitter and the protection optical member inside being 200 to 300 mm.
However, Baer that teaches solid state laser heads particularly compact packaged laser heads, also teaches a preferred laser head configuration is about 8.4 cm (84mm) long  and about 1.0 cm in diameter (5: 10 -12).
It would have been an obvious matter of design choice to make the size of the welding head to be 200 to 300 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 3 and 4 is/are rejected under35 U.S.C. 103 as being unpatentable over Urashima in view of Schwarz in further view of Hertzberg modified by Takashi et al. (WO 2015/129249 A1), here in after called Takahashi, and Yoshiaki et al. (JP 2003136275 A), here in after called Yoshiaki. 
Regarding claim 3, Urashima in view of Schwarz in further view of Hertzberg teaches the laser-welding apparatus according to claim 1, wherein the protection optical member is disposed while being inclined with respect to the plane perpendicular to the optical axis of the measurement beam (the protective glass 13 (FIG.4) is disposed at angle of inclination of preferably at values 4 degrees in relation to the perpendicular to the optical axis of the processing beam path, Schwarz (0070, FIg.4)).
Urashima in view of Schwarz in further view of Hertzberg do not explicitly teach that the at least one protection optical member includes protection optical members of two or more sheets, and an n-th one of the protection optical members of two or more sheets and an (n+l)-th one of the protection optical members of two or more sheets are disposed symmetrically while being mutually rotated by 180 degrees. 
However Takahashi that teaches a laser cutting head and a laser cutting system, also teaches that the at least one protection optical member includes protection optical members of two or more sheets (protective glasses 25 and 26, FIG 2), with an n-th one of the protection optical members of two or more sheets (first protective member 25 fixe to the upper portion of the nozzle unit 43, line 786, page 19) and an (n+l)-th one of the protection optical members of two or more sheets (second protective member 26 housed in the tip direction of the protective glass 25, line 806, page 20) are disposed symmetrically (both are disposed parallel to each other on top of each other protective glass 25 connected near the tip body case 6 and protective glass 26 provided by the shield holder 8, FIG,2).
Takahashi is silent about both protection glasses (25, 26) being mutually rotated by 180 degrees. However, Yoshiaki that teaches a laser beam machining device, also teaches a laser- transmissive protective member 6 (F/G.7) attached to a rotating means 5 having a rotating shaft 4 parallel to the irradiation axis of the laser head 2 and rotates around the rotating shaft, (line 121 -135, page 2-3), hence, rotatable 180 degrees in symmetrical manner with respect to the optical axis. 
The advantage of the protective glasses being rotatable with respect to the optical axis is to enable to adjust the position of the protective glasses without interrupting the laser machining process. Hence, it would have been obvious for someone of ordinary skill in the art to modify the two protective glasses of Takahashi to include a rotating mean having a rotating shaft parallel to 
Therefore, it would have been obvious for someone of ordinary skill in the art to modify the teaching of Urashima in view of Schwarz in further view of Hertzberg that teaches a protection optical member is disposed while being inclined with respect to the plane perpendicular to the optical axis of the measurement beam with the teaching of Takahashi in view of Yoshiaki that teaches protection optical members of two or more sheets that are disposed symmetrically while being mutually rotated by 180 degrees in order to adjust the position of both protective glasses without interrupting the laser machining process.
Regarding claim 4, Urashima in view of Schwarz in further view of Hertzberg modified by Takahashi and Yoshiaki teaches the laser-welding apparatus according to claim 1, wherein the at least one protection optical member includes protection optical members of two or more sheets (protective glasses 25 and 26, Takahashi (FIG 2)), wherein the protection optical members of two or more sheets are each disposed while being inclined with respect to the plane perpendicular to the optical axis of the measurement beam (the protective glass 13 (FIG.4) is disposed at angle of inclination of preferably at value 4 ° in relation to the perpendicular to the optical axis of the processing beam path, Schwarz (0070)), and the protection optical members of two or more sheets are grouped into pairs each including a pair of the protection optical members of two or more sheets (protective glasses 25 and 26, Takahashi (FIG 2), are considered as a pair of protective optical members) which are disposed in a rotationally symmetrical manner with respect to the optical axis (a laser-transmissive protective member 6, Yoshiaki (FIG. 1) is disposed rotatable 180 degrees in symmetrical manner with respect to the optical axis).

Response to Arguments
Applicant’s Arguments/ Remarks made in response the final rejection dated 02/18/2021 have been fully considered and the following response is made herein.
Response to Arguments made regarding the Rejection under 35 U.S.C. 112(a)
Applicant’s arguments with respect to the 112(a) rejections to the claims 1 and 5 in the Final rejection dated 02/18/2021 have been fully considered and are persuasive. Thus, the Rejection under 35 U.S.C. 112(a) of claims 1and 5 are withdrawn. 
 Response to Arguments made regarding the Rejection under 35 U.S.C. 103
 The argument regarding the art rejections under 35 U.S.C. 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761